Citation Nr: 1616316	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-41 653	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

1.  Entitlement to increased ratings for scoliosis of the lumbar and lower thoracic spine, currently assigned "staged" ratings of 20 percent prior to January 6, 2015, and 40 percent from that date onwards.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1998 to March 2000.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a 20 percent rating then in effect for scoliosis of the lumbar and lower thoracic segment of the Veteran's spine.

In support of his claim for a higher rating for this service-connected disability, the Veteran testified at a videoconference hearing in July 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The Board subsequently, in November 2014, remanded the claim for additional development, including especially to obtain all outstanding medical treatment or other records pertinent to this claim and for a VA compensation examination reassessing the severity of this service-connected disability.

The Veteran had this additional VA compensation examination on January 6, 2015, and after considering the results of it, also the other evidence obtained on remand and that already of record, the Appeals Management Center (AMC) issued a decision in April 2015 granting a higher 40 percent rating for this service-connected disability, but only retroactively effective from January 6, 2015, the date of that additional VA compensation examination the Veteran had undergone on remand.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the granting of a higher rating, but less than maximum possible rating, does not abrogate a pending appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).  So this claim now concerns whether he was entitled to a rating higher than 20 percent prior to January 6, 2015, and whether he has been entitled to a rating higher than 40 percent since.  The assignment of these different ratings, also referred to as "staged" ratings, is to compensate him for the varying severity of this service-connected disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).

Also in that April 2015 rating decision on remand, however, the AMC granted service connection and assigned separate 10 percent ratings for radiculopathy of the right and left lower extremities, with the same effective date of January 6, 2015, since shown to be associated with (i.e., a neurologic complication of) the scoliosis of the lumbar and lower thoracic segment of the Veteran's spine.  The Veteran has not since expressed disagreement with these ratings or their effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  Thus, the Board is only addressing the ratings for the underlying lumbar and lower thoracic spine disability.

But as will be discussed, a derivative TDIU claim also has been raised, although it needs to be further developed before being decided, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 6, 2015, the Veteran's service-connected lumbar and lower thoracic spine disability was not shown to be manifested by limitation of forward flexion to 30 degrees or less, any findings of ankylosis, or evidence of incapacitating episodes having a total duration of at least 4 weeks during a 
12-month period.

2.  Since January 6, 2015, this service-connected disability is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during a 
12-month period.



CONCLUSIONS OF LAW

1.  Prior to January 6, 2015, the criteria are not met for a rating exceeding 20 percent for the scoliosis of the lumbar and lower thoracic segment of the Veteran's spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015).

2.  Since January 6, 2015, the criteria have not been met for a rating exceeding 40 percent for this service-connected disability.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By way of correspondence dated in March 2007 and June 2008, VA duly notified the Veteran of the information and evidence needed to substantiate and complete his claim, including apprising him of the information and evidence that he was responsible for providing versus the information and evidence that VA would attempt to obtain for him, so on his behalf, and how VA assigns "downstream" disability ratings and effective dates once service connection for a claimed disability has been granted.  It is not alleged that notice was less than adequate.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See also 38 C.F.R. § 20.1102.  As mentioned, in this instance there is no such pleading or allegation.


Also, notably, during the July 2014 videoconference hearing the presiding undersigned VLJ of the Board duly advised the Veteran of the type of evidence still needed to substantiate his increased-rating claim (namely, evidence tending to show a greater severity of his service-connected disability).  The hearing was in compliance with required procedures since this presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, partly because of the hearing testimony, the Board remanded this claim in November 2014 to obtain all outstanding medical treatment or other records and to have the Veteran reexamined to reassess the severity of this service-connected disability, including in terms of whether there was any associated neurologic impairment that should be rated separately.  And, as already alluded to, it was determined on remand that there is, so separate 10 percent ratings were assigned for right and left lower extremity radiculopathy, aside from also increasing the rating for the underlying lumbar and lower thoracic spine disability from 20 to 40 percent.

In claims for increased ratings for disabilities that already have been determined service connected in years past, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, in order to satisfy the first notice element, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Moreover, the Veteran's hearing testimony, particularly his responses to the questions posed by his representative, reflects that he was aware of what type of evidence remained needed to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

The Veteran's pertinent post-service treatment records have been obtained, including on remand.  As well, the AOJ(RO)/AMC arranged for VA examinations in May 2007 and January 2015, the latter one as already mentioned on remand.  The reports of these examinations, especially when considered collectively, provide the information needed to properly evaluate this service-connected disability, so are adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence relevant to this claim that remains outstanding; therefore, VA's duty to assist has been met.  There also was the required compliance, certainly acceptable substantial compliance, with the Board's November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Legal Criteria, Factual Background, and Analysis

In adjudicating this claim, the Board has reviewed all of the evidence in the Veteran's claims file, which is entirely electronic (so paperless), but with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail each and every piece of evidence.  See Gonzales v. West, 218 F.3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, on the claim.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Also reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation over the life span of the claim, in other words the assignment of "staged" ratings.  See again Hart v. Mansfield, 21 Vet. App. 505 (2009).  According to 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), in the increased-rating context the relevant temporal focus is on the state of the disability from one year immediately preceding the filing of the claim for greater compensation.

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Moreover, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Further, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0 percent (so noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The General Rating Formula provides for the following disability ratings for Diseases or Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 through 5243, unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.

According to the General Rating Formula for Diseases and Injuries of the Spine, the following ratings are assigned:

1) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

2) 40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

3) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

4) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Code 5003); and 5243 IVDS.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent disability rating when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is assigned.  And, finally, a maximum schedular rating of 60 percent is assigned when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) in DC 5243 explains, however, that an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  So, as an example, if a person merely elects to stay in bed to rest or whatever, that does not constitute an incapacitating episode according to this regulatory definition.


Diagnostic Code 5003 (on referral from DC 5242) concerns degenerative arthritis, hypertrophic or osteoarthritis.  If established by X-ray findings, it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (so 0-percent disabling) under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.

The Veteran's claim for an increased rating was received in November 2006.

On May 2007 VA examination, the Veteran reported stiffness, trouble standing or walking, weakness, trouble lifting objects over 10 pounds, and trouble sleeping and breathing.  He reported constant pain traveling up and down the back, described as squeezing, aching, sharp, sticking and cramping in nature, at 8/10 in severity.  He reported that the pain could be elicited by physical activity or come on by itself, and it was relieved by itself and with medication; at the time of pain, he could function with medication.  He reported that pain occurred in the morning, late at night, and while standing for long periods or bending.  He reported that the lumbar spine disability did not cause incapacitation; the functional impairment included inability to stand or walk for long periods of time and caused pain when bending.

On physical examination, the Veteran's posture was scoliotic and his gait was within normal limits.  He did not require an assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent, no tenderness was noted, and there was negative straight leg raising bilaterally.  There was no ankylosis of the lumbar spine.  Flexion of the lumbar spine was to 90 degrees, extension was to 30 degrees, right and left lateral flexion were each to 30 degrees, and right and left rotation were each to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with asymmetry in appearance, and a bumpy appearance on the right side of the thorax related to curvature of the spine.  There was asymmetry of spinal motion and the presence of scoliosis with abnormal curvatures of the spine of thoracolumbar scoliosis.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  On neurological examination of the lower extremities, motor and sensory function was within normal limits.  
X-ray results showed prominent dextroscoliosis of the thoracic spine and joint narrowing of the lumbar spine.  The diagnoses included scoliosis of the lumbar spine, degenerative joint disease of the lumbar spine, and dextroscoliosis of the thoracic spine.  The examiner noted that the Veteran's lumbar spine disability bothered his lifting, excessive walking, and standing that is required in his job as an equipment technician.

On May 2008 VA chiropractic consult, the Veteran reported that his entire back hurt and the worst pain was in the right subscapular area.  He reported that he had physical therapy but it did not help.   On physical examination, he had a severe right thoracic rotatory scoliosis.  His right leg measured 3/8 inch shorter than the left.  The atlas was displaced to the left and anterior.  The L5-S1 disc was degenerating and the IVFs were narrow bilaterally.  The cervical foraminal compression test was positive on the right.  The diagnosis was spinal segmental dysfunction with neurological involvement and severe scoliosis.

On March 2009 VA treatment, the Veteran was issued a cane.  May 2009 MRI results for the thoracic spine showed dextrorotoscoliosis involving the thoracic spine without evidence of vertebral dysplasia or evidence of cord abnormality, particularly no syrinx seen or any cord mass or mass effect.  October 2010 MRI results for the thoracic spine showed thoracic dextroscoliosis with no changes in comparison to the prior examination and no spinal cord abnormalities.  

On January 2011 VA treatment, the Veteran reported that increased severity of his back pain over the previous two days.  He was given Flexeril in addition to his regular medications.

February 2012 X-ray results for the lumbosacral spine showed thoracolumbar scoliosis, otherwise negative and unchanged.  December 2012 X-ray results for the thoracic spine showed stable reverse S-shaped thoracolumbar scoliosis.

On January 2013 VA chiropractic treatment, the Veteran reported chronic low and middle back pain when he has to stand for long periods of work.  He reported some radicular pain into both gluts and hips.  On thoracic/lumbar exam, straight leg raising was positive to the right and negative to the left.  His gait was normal.  Range of motion for the lumbar spine was positive for pain in extension at 20 degrees and positive for pain in bilateral lateral flexion at 30 degrees.  Range of motion for the thoracic spine was negative for pain in extension at 20 degrees and negative for pain in right or left lateral flexion at 30 degrees.  Muscle spasm and splinting was noted in the paraspinal musculature of the thoracic and lumbar spine but not in the sacroiliac joints; point tenderness, edema/bogginess and joint fixation were observed at L5, T10, and T5.

On May 2013 VA chiropractic treatment, range of motion for the lumbar spine was within normal limits and positive for pain in extension; left and right lateral flexion were negative for pain.  Range of motion for the thoracic spine was within normal limits and positive for pain in extension; left and right lateral flexion was negative for pain.  Muscle spasm, edema, and/or splinting were noted in the paraspinal musculature of the thoracic and lumbar spine but not in the sacroiliac joints.  Point tenderness, edema/bogginess and joint fixation were observed at L5, T10 and T5.

The Veteran submitted a September 2013 Disability Benefits Questionnaire (DBQ) completed by a private physician, indicating this disability had increased in severity as evidenced by less forward flexion, backward extension, right and left lateral flexion, and right and left rotation.  The commenting private physician indicated that the Veteran was unable to perform repetitive testing due to excessive pain and stiffness.  It was noted that the Veteran had an abnormal gait and neurological abnormalities, including involving the L4, L5, S1, S2 and S3 nerve roots (sciatic nerves).  Deep tendon reflexes were normal, and sensation of the lower leg and thigh and knee were normal, although the feet and toes had decreased sensation.  Straight leg raising testing was not reported.  The private physician indicated that the Veteran had functional loss and impairment but did not quantify the functional loss and/or impairment due to the lumbar spine disability.

During the July 2014 videoconference hearing before the Board, the Veteran testified that he suffers from progressively worsening upper and lower back pain, for which he takes ibuprofen, hydrocodone and morphine.  He testified that his pain is no less than 7/10 in severity on a daily basis and 10/10 during flare-ups.  He testified that he sometimes has numbness of the toes and fingers due to his spine disability.

July 2014 X-ray results for the lumbar spine showed reduced lumbar lordosis.  Vertebral body heights and disc spaces were maintained.  No pars defect was seen.  There were no significant degenerative changes.  The sacroiliac joints were intact.

In November 2014 the Board remanded this claim partly to afford the Veteran another VA compensation examination reassessing the severity of this disability.

And, as already alluded to, the Veteran had this additional VA compensation examination on January 6, 2015.  He reported having back pain on a daily basis.  He also reported having flare-ups two or three times per week when he cannot get out of bed without assistance.  He reported having trouble standing for long periods of time, going up and down stairs, and getting out of bed without assistance during flare-ups.  He reported ongoing pain on a daily basis that interferes with his sleep.  On physical examination, forward flexion was to 30 degrees, extension was to 15 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 10 degrees.  He was unable to flex forward and bend to a normal degree that would be natural during many ordinary tasks of daily living, such as picking up items beneath him, walking up stairs, or bending forward to grasp an object that is lower than his waistline.  He had difficulty lifting more than 10 pounds and pain with bending at the waist.  Pain was exhibited on all ranges of motion.  There was no evidence of pain with weight bearing.  On palpation of the joints and/or soft tissue, pain was reported all up and down the spine, and he had demonstrated tenderness at L5 and the T10 area.  There was no additional loss of function or range of motion after repetitive-use testing.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The Veteran reported having flare-ups twice per week with a severity of 10/10 and lasting for hours to days at a time; the examination was not conducted during a flare-up.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  Point tenderness at L5 centrally and just to the left of the midline at the T10 vicinity did not result in abnormal gait or spinal contour; guarding as examination of the spine touched areas of tenderness also did not result in abnormal gait or spinal contour.  Additional contributing factors of disability included disturbance of locomotion and interference with sitting and standing.  Muscle strength testing was 4/5 with bilateral hip flexion, ankle plantar flexion, ankle dorsiflexion and great toe extension, and 3/5 with bilateral knee extension; there was no muscle atrophy.  Deep tendon reflexes were hypoactive at both knees and ankles.  Sensation to light touch was decreased at the bilateral upper anterior thighs (L2), thighs/knees (L3/4), lower legs/ankles (L4/L5/S1) and feet/toes (L5); the Veteran stated that his left leg felt more asleep, but on sensory testing near the ankle he reported less sensation on the right leg than on the left side.  Straight leg raising was negative bilaterally.  Symptoms due to radiculopathy included moderate intermittent pain to both lower extremities, mild paresthesias and/or dysesthesias to both lower extremities, and moderate numbness to both lower extremities.  There was no ankylosis of the spine.  No other neurologic abnormalities or findings related to the thoracolumbar spine disability were shown.  There was no intervertebral disc syndrome of the thoracolumbar spine.  The Veteran reported regular use of a brace and a cane; he used the cane most of the time that he ambulated, and he used a back brace a few times per week but not every day.  X-ray results did not show arthritis or a thoracic vertebral fracture with loss of 50 percent or more of height; there was evidence of thoracic dextroscoliosis centered at T10.  The diagnoses were chronic back pain and scoliosis.  

The VA examiner opined that the degree of pain and the limited function with respect to walking or engaging in prolonged seated posture or prolonged standing interfere with the Veteran's ability to work, and he is also limited in his ability to lift weight.  The examiner explained that the reports of radiculopathy are subjective in nature and documented as reported by the Veteran; he had pain with the straight leg raise testing but the pain began at the L5 area centrally "and spread out to the sides"; he reported no pain extending into the legs or thighs with that maneuver.  The examiner also explained that the reports of diminished sensory perception on the lower extremities were recorded as reported, but at certain levels were worse on the right side and at other levels were worse on the left.

Additional VA treatment records dated through January 2015 reflect symptomatology largely similar to that shown during the examinations described above.

Based on this collective body of evidence, an April 2015 rating decision on remand granted a higher 40 percent rating for the scoliosis of the lumbar and lower thoracic segment of the Veteran's spine as of January 6, 2015 (the date of the VA examination on remand showing that the criteria for this higher rating were met).

[That April 2015 rating decision also granted service connection for radiculopathy of the right and left lower extremities since shown to be associated with the scoliosis of the lumbar and lower thoracic segment of the Veteran's spine.  He consequently received separate 10 percent ratings, effective January 6, 2015.  And, as mentioned, he has not challenged those additional ratings or that effective date.]

As for the underlying disability (scoliosis of the lumbar and lower thoracic segment of the Veteran's spine), during the initial period at issue prior to January 6, 2015, no higher than a 20 percent rating was warranted.  Examination in May 2007 showed forward flexion to 90 degrees (normal).  See 38 C.F.R. § 4.71a, Plate V.  
X-ray and MRI findings showed prominent dextroscoliosis of the thoracic spine, degenerative joint disease of the lumbar spine, and reverse S-shaped thoracolumbar scoliosis, which resulted in asymmetry of spinal motion and abnormal curvatures of the spine.  The Veteran was issued a cane in March 2009.  During May 2013 treatment, range of motion of the thoracic and lumbar segment of the spine (thoracolumbar spine) were positive for pain in extension but negative for pain in lateral flexion, and within normal limits regardless.  Overall, the Board does not find that the criteria for the higher 40 percent rating, or an even greater rating, were met during this initial period at issue prior to January 6, 2015.

Likewise, the Board finds no persuasive evidence during this initial period of incapacitating episodes owing to IVDS requiring physician-prescribed bed rest.  To reiterate, the mere fact that the Veteran may have at times elected to stay in bed and rest his back, or even believed he needed to, is insufficient, alone, to be considered an incapacitating episode.

For the immediately succeeding period from January 6, 2015 to the present, the evidence supports the assignment of the higher 40 percent rating, but no greater rating.  Examination in January 2015 showed forward flexion limited to 30 degrees, including on repetitive-use testing, which provided the grounds for assigning the higher 40 percent rating since this represented sufficient restriction of motion in this direction.  But there is no indication of ankylosis of the spine (any segment) to in turn warrant an even higher rating under the General Rating Formula.  Aside from the definition provided in Note (5) to DCs 5235-5243, a precedent case has defined ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  An ankylosed joint is more commonly referred to as "frozen."  See, e.g., Dorland's Illustrated Medical Dictionary 286 (32d ed.2012). Here, though, review of the record as a whole clearly establishes the Veteran does not have what could be considered ankylosis of his spine as it has never been prohibited from useful or quantifiable motion or been characterized as frozen or anything tantamount to that.  This is not to say he does not have limited motion (in fact, considerable less than normal range of motion), just that his spine most certainly is not fixated in a favorable or unfavorable position to constitute ankylosis.

Nor is there suggestion of incapacitating episodes having a total duration of at least 6 weeks during a 12-month period to warrant assigning a rating higher than 40 percent alternatively under DC 5243 for IVDS.


The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on his work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  But, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate a Veteran for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  That is to say, the disability rating, itself, is recognition there is functional and occupational impairment owing to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director of the Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.

Here, the symptoms described by the Veteran (chronic pain, limited motion, etc.) fit squarely within the umbrella of criteria found in the relevant DCs for the evaluation of the disability at issue.  In short, the rating criteria contemplate not only his symptoms but also their consequent impairment on his functioning.  Thus, referral for extra-schedular consideration is not warranted.


ORDER

A rating higher than 20 percent prior to January 6, 2015, and higher than 40 percent since for scoliosis of the lumbar and lower thoracic segment of the Veteran's spine is denied.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in essence, that when the matter of entitlement to a TDIU is raised by the record in a claim for increase in the rating for a service-connected disability, this matter becomes part and parcel of the increased-rating claim - that is, is derivative of it.  This is indeed the situation here.  The January 2015 VA compensation examiner commented that the degree of pain and limited function with respect to walking or engaging in prolonged seated posture or prolonged standing interfere with the Veteran's ability to work, and he is also limited in his ability to lift weight.

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim since predicated, at least in part, on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.

Accordingly, this derivative TDIU claim is REMANDED for the following:

Fully develop and adjudicate the derivative claim of TDIU entitlement.  If this additional benefit is denied, advise the Veteran of this and of his procedural and appellate rights.  If he files a timely Notice of Disagreement (NOD) and, after receiving a Statement of the (SOC), also files a timely Substantive Appeal (VA Form 9 or equivalent), then return this derivative claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


